     Case: 1:20-cv-06161 Document #: 32 Filed: 06/02/21 Page 1 of 1 PageID #:294

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Mike Anderson Chevrolet of Chicago,
LLC
                                            Plaintiff,
v.                                                       Case No.: 1:20−cv−06161
                                                         Honorable Franklin U. Valderrama
QBE Insurance Corporation
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 2, 2021:


       MINUTE entry before the Honorable Sunil R. Harjani: Plaintiff's motion to
compel [31] is stricken without prejudice with leave to refile after a LR 37.2 conference.
While the Court understands the motion was filed in order to meet the Court';s deadline,
the Court will not hear a discovery dispute until the parties comply with LR 37.2.
Defendant is ordered to review the motion and meet and confer with the Plaintiff by
telephone or videoconferencing by 6/11/21. If the parties cannot resolve the dispute after
the meet and confer, Plaintiff may refile the motion. However, the parties are urged to
resolve this dispute without judicial intervention. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
